                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:16-cv-00836-MOC


 NIKKI T. THOMAS                                          )
                                                          )
                                                          )
                       Plaintiff,                         )
                                                          )
 v.                                                       )
                                                          )                 ORDER
                                                          )
 ANDREW SAUL,                                             )
 Commissioner of Social Security                          )
                                                          )
                       Defendant.                         )
                                                          )

       THIS MATTER is before the Court on Plaintiff’s Motion for Attorney Fees. (Doc. No.

37).

       I.       BACKGROUND AND DISCUSSION

       Plaintiff Nikki T. Thomas brought this action to obtain judicial review of a final decision

of Defendant Acting Commissioner of Social Security denying Plaintiff’s application for a

period of disability and disability insurance benefits. See 42 U.S.C. § 405(g). On March 14,

2019, the Court remanded the Commissioner’s decision pursuant to the Order of the Court of

Appeals for the Fourth Circuit for further administrative proceedings.

       This matter now is before the Court on Plaintiff’s motion for attorney’s fees filed on

August 19, 2020, for requested fees from the balance of the 25% of Thomas’s past due benefits,

under the Social Security Act, 42 U.S.C. § 406(b). Plaintiff’s attorneys were denied fees under

the Equal Access to Justice Act (EAJA). In the United States Supreme Court case of Gisbrecht

v. Barnhart, 535 U.S. 780 (2002), the Court held that the provision of the Social Security Act




            Case 3:16-cv-00836-MOC Document 40 Filed 09/17/20 Page 1 of 2
limiting attorney fees to 25% of past due benefits does not displace contingent-fee agreements

that are within such statutory ceiling, and instructs courts to review for reasonableness fees

yielded by such agreements. In addition, if the claimant has been awarded attorney fees under

EAJA, the claimant’s attorney must refund the lesser of the two fees to the claimant. Id. at 796.

       Upon review of the materials submitted to the Court, the undersigned finds that Plaintiff

counsel’s request for attorney fees is reasonable, and Plaintiff’s Motion for Attorney Fees, (Doc.

No. 37), is therefore GRANTED. Therefore, it is ordered that the Plaintiff’s attorney may

collect a fee from the balance of the 25% of plaintiff’s past due benefits, which the parties agree

amounts to $7,221.50.

       IT IS SO ORDERED.

 Signed: September 17, 2020




         Case 3:16-cv-00836-MOC Document 40 Filed 09/17/20 Page 2 of 2
